EXHIBIT 10(c)
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of the 6th day
of June, 2007, by and among Knobias, Inc., a Delaware corporation (the
“Company”) and Steve Lord (the “Executive”).
 
WHEREAS, the Company wishes to employ the Executive on the terms and conditions
set forth in this Agreement, and the Executive wishes to be retained and
employed by the Company on such terms and conditions.
 
NOW, THEREFORE, in consideration of the premises and the respective undertakings
of the Company and the Executive set forth below, the Company and Executive
hereby agree as follows:
 
1. Employment. The Company hereby agrees to employ the Executive, and the
Executive hereby accepts such employment and agrees to perform services for the
Company, for the Term (as hereinafter defined) and in accordance with the terms
and provisions of, and subject to the conditions set forth in, this Agreement.
 
2. Term. Unless terminated at an earlier date in accordance with the provisions
of Section 6 of this Agreement, the initial term of the Executive’s employment
hereunder shall commence on June 6, 2007 (the “Effective Date”) and shall
continue until the third anniversary of the Effective Date (the “Initial Term”).
This Agreement shall be automatically extended for successive one year periods
(each, a “Renewal Term”, and together with the Initial Term, the “Term”) unless
(i) any party objects to such extension by no less than 120 days’ prior written
notice to the other party at any time prior to the expiration of the Initial
Term or a Renewal Term, as the case may be, or (ii) this Agreement is terminated
at an earlier date in accordance with the provisions of Section 6.
 
3. Position and Duties.
 
3.01 Service with the Company. The Company hereby employs the Executive as the
Chief Executive Officer of the Company, and the Executive hereby accepts such
employment and undertakes and agrees to serve in such capacity during the Term.
In such capacity, the Executive shall have such powers, perform such duties and
fulfill such responsibilities typically associated with such position in other
publicly held companies and as may be determined by the Board of Directors of
the Company. In addition, the Company agrees to use its best efforts to cause
the Executive to be elected as a member of the Board of Directors of the
Company.
 
3.02 Performance of Duties. The Executive agrees to serve Company to the best of
his ability and to devote his full time, attention and efforts to the business
and affairs of the Company during the Term. Notwithstanding the foregoing, the
Executive shall not be precluded from accepting service as a director of other
businesses, community or benevolent organizations or from the management of his
investments, provided, however, that any such business shall not be competitive
with the Company and such service shall not detract from the Executive’s
performance or time commitment hereunder. The Executive shall report directly to
the Board of Directors of the Company. The Executive will perform his duties as
Chief Executive Officer of the Company from an executive office to be
established by the Company in the New York metropolitan area and will be
required to travel to the Company’s principal executive offices in Ridgeland,
Mississippi as often as is reasonably necessary.
 
 
Exhibit 10(c) - Page 1

--------------------------------------------------------------------------------

 
4. Compensation.
 
4.01 Base Salary. (a) During the Term, as base compensation for all services to
be rendered by the Executive under this Agreement, the Company shall pay to the
Executive an annual base salary, which annual base salary shall be (i) $190,000
per year for the initial twelve-month period of the Term, (ii) no less than
$205,000 per year for the second twelve-month period of the Term, and (iii) no
less than $220,000 for the third twelve-month period of the Term (the “Base
Salary”), which Base Salary shall be paid in accordance with the Company’s
normal payroll procedures and policies, subject to applicable deductions as
required by law.
 
(b) The amount of the Executive’s Base Salary (a) shall be reviewed annually by
the Board of Directors of the Company, (b) may be increased annually from the
amount of the Base Salary paid to Executive during the prior twelve-month period
(each, a “Prior Period”) of the Term and (c) shall under no circumstance be
reduced from the amount of the Base Salary paid to Executive during the
applicable Prior Period.
 
4.02 Annual Bonus. During the Term, in addition to Base Salary, the Company
shall pay to the Executive an annual bonus in accordance with the Company’s
annual bonus plan or program established by the Board of Directors, or the
Compensation Committee, of the Company. The performance metrics to be achieved
by the Executive in order to earn the annual bonus to be paid to the Executive
with respect to any twelve-month period during the Term shall be determined at
the reasonable discretion of the Board of Directors of the Company with the
input of and consultation with the Executive; provided, however, that the amount
of such annual bonus shall be reasonably predicated on the Executive’s
performance; and provided, further, and subject to the Executive achieving the
performance metrics established by the Board as set forth above, in no event
shall the amount of the such annual bonus be less than (i) fifty percent (50%)
of Base Salary paid to the Executive during the first twelve-month period of the
Term, (ii) seventy-five percent (75%) of Base Salary paid to the Executive
during the second twelve-month period of the Term, and (iii) one hundred percent
(100%) of Base Salary paid to the Executive during the third twelve-month period
of the Term. In addition, the Executive shall participate in all other bonus
programs that Company may adopt from time to time in which senior executive
officers are entitled to participate.
 
 
Exhibit 10(c) - Page 2

--------------------------------------------------------------------------------

 
4.03 Participation in Benefit Plans. During the Term, the Executive shall be
entitled to participate in all employee benefit plans or programs offered to
senior executive officers of Company (to the extent that the Executive meets the
requirements for each such plan or program), including without limitation
participation in any health, disability, dental, eye care, 401(k), deferred
compensation and other similar plans (together with the life insurance and
disability policies, “Benefits”), as such plans and programs may be or have been
adopted from time to time.
 
4.04 Expenses. The Company shall pay or reimburse the Executive for all
reasonable out-of-pocket expenses incurred by him in the performance of his
duties under this Agreement, subject to the presentment and approval of
appropriate itemized expense statements, receipts, vouchers or other supporting
documentation in accordance with the Company’s normal policies as established
from time to time by the Company.
 
4.05 Vacation. The Executive shall be entitled to no less than fifteen days of
paid vacation during each twelve (12) month period during the Term.
 
 
Exhibit 10(c) - Page 3

--------------------------------------------------------------------------------

 
4.06 Stock Options and Other Incentive Compensation. (a) On the Effective Date,
the Company shall grant the Executive options (the “Employment Options”) to
acquire such number of shares of its common stock, representing 4.5% of the
Company's Fully Diluted Common Stock (as hereinafter defined) on the Effective
Date after giving effect to the Restructuring (as hereinafter defined) and the
closing of the Company’s Convertible Debt Financing (as hereinafter defined).
The Employment Options shall vest ratably over three years on each anniversary
of the Effective Date.
 
(b) In addition to the Employment Options, the Company shall grant the
Executive, on the Effective Date, options (the “Performance Options”) to acquire
such number of shares of its common stock, representing 4.5% of the Company's
Fully Diluted Common Stock on the Effective Date after giving effect to the
Restructuring (as hereinafter defined) and the closing of the Company’s
Convertible Debt Financing (as hereinafter defined). 1.5% of such Performance
Options shall vest upon the Company achieving the performance milestones, as set
forth on Schedule I attached hereto and made a part hereof.


(c) The exercise price of each of the Employment Options and the Performance
Options shall be equal to $0.006222 per share (subject to adjustment for stock
splits, etc.), which is the fair market value as of the Effective Date.


(d) For purposes of this Section, (i) “Fully Diluted Common Stock” shall mean
the aggregate of the number of shares of Company common stock outstanding
determined on an as-converted basis; (ii) "Restructuring” shall mean the
restructuring of the debt and equity capitalization of the Company substantially
pursuant to the terms and provisions of that certain Letter of Intent, dated
February 22, 2007, by and among the Company, CAMOFI Master LDC, Bushido Capital
Master Fund, L.P., Gamma Opportunity Capital Partners, LC, Bridges & Pipes LLC,
Bank of Brookhaven, Timothy Aylor, E. Key Ramsay and Gregory E. Ballard, as
amended by that certain Amendment dated February 23, 2007; and (iii)
“Convertible Debt Financing” shall mean the offer and sale of an aggregate of
$3,000,000 principal amount of the Company senior secured convertible notes to
accredited investors led by Centrecourt Asset Management LLC.


 
Exhibit 10(c) - Page 4

--------------------------------------------------------------------------------

 
(e) In addition to the foregoing, the Executive shall be entitled to participate
in all other stock option, revenue sharing, profit sharing, long-term
accumulation and/or stock based plans or programs that the Company may adopt
from time to time. For purposes of any common stock options or other similar
programs to be granted hereunder, such common stock and rights shall be defined
to include the common stock of any successor corporation or other entity into
which the Company is merged, or which acquires substantially all the assets of
the Company.
 
5. Additional Covenants.
 
5.01 Acknowledgments and Stipulations. The Executive acknowledges that he is
agreeing to the covenants set forth in this Section 5 (a) in consideration of
the substantial economic benefits derived by the Executive under the terms of
this Agreement, (b) in recognition that the services rendered by the Executive
to Company will be unique, as are the Executive’s abilities, skills and
experience, (c) in recognition that, as a result of his employment, the
Executive will acquire and participate in the creation of knowledge and
information of a confidential and/or proprietary nature relating to the business
of the Company and its affiliates, which is valuable to the Company because the
Company will expend substantial time, effort and money to develop such knowledge
and information, (d) to induce Company to employ the Executive and disclose
certain of such information to the Executive, and (e) to induce Company to enter
into this Agreement.
 
5.02 Non-solicitation of Customers and Executives. At all times during the term
of the Executive’s employment with the Company and for a period from the date of
termination until the later of (i) six (6) months following the termination of
such employment pursuant to Section 6.01 hereto and (ii) the date on which the
Executive receives his last severance payment, (a) the Executive shall not,
directly or indirectly, for himself or on behalf of or in conjunction with any
other person, solicit or attempt to solicit any business from any customer of
the Company in connection with any business, products or services that are
substantially similar to those provided by the Company, or interfere with the
business relationship of the Company with any customer, and (b) the Executive
shall not directly or indirectly cause any other person to employ, solicit,
disturb, entice away, or in any other manner persuade any employee of the
Company or its affiliates to discontinue or alter his or her relationship with
the Company.
 
 
Exhibit 10(c) - Page 5

--------------------------------------------------------------------------------

 
5.03 Non-competition. At all times during the Term of Executive’s employment
with the Company and for a period from the date of termination until the later
of (a) six (6) months following the date of termination of such employment for
any reason other than a termination of this Agreement by the Company without
Cause or by the Executive for Good Reason, and (b) the date on which the
Executive receives his last severance payment, the Executive whether
individually, as a director, manager, member, stockholder, partner, owner,
employee, consultant or agent of any business, or in any other capacity, shall
not engage, directly or indirectly through any other person, in any business,
enterprise or employment which competes with the business of the Company;
provided, however, that this provision shall not prohibit the Executive from
working for a subsidiary or division of a Company that may compete with the
Company so long as such subsidiary or division does not compete with the Company
and Executive’s duties do not in any way compete with the Company. The Executive
acknowledges and agrees that the business of the Company is of a worldwide
nature and that any geographic limitation on the foregoing covenant would be
ineffective to adequately protect the interests of the Company. The Executive
acknowledges and agrees that the foregoing covenant is an integral part of his
agreement to be employed hereunder, is fair and reasonable in light of all of
the facts and circumstances of the relationship between The Executive and the
Company. In the event any court of competent jurisdiction determines that,
notwithstanding the foregoing acknowledgments, the scope of the restricted
activities of the foregoing covenant is excessive or not enforceable, or that
the foregoing covenant is not enforceable unless it is subject to a geographic
limitation, this Agreement shall be deemed amended to reflect the maximum
restrictions on activities and geographic scope allowable pursuant to such
court’s determination. Nothing contained in this Section 5.03 shall be construed
as limiting the scope of this Section 5.
 
 
Exhibit 10(c) - Page 6

--------------------------------------------------------------------------------

 
5.05 Confidential Information. (a) The Executive agrees that during and after
the period of his employment, he will not, without the authorization of the
Company, divulge, disclose or otherwise communicate to any person, other than as
necessary or desirable for the business of the Company pursuant to his
responsibilities to the Company during the Term, any Confidential Information
(as hereinafter defined), except to the extent that such Confidential
Information (i) was disclosed to the Executive by a third party who did not
obtain the same directly or indirectly from the Company or one of its
affiliates, (ii) was known by the Executive prior to disclosure by the Company,
(iii) at or after the time of disclosure, is or becomes generally available to
the public (other than as a result of its disclosure by the Executive), (iv) is
required to be disclosed by the Executive pursuant to applicable law or an order
of a governing authority applicable to the Executive.
 
(b) As used in this Agreement, the term “Confidential Information” shall mean
any information or material known to or used by or for the Company or any of its
subsidiaries (whether or not owned or developed by the Company or any of its
subsidiaries and whether or not developed by the Executive) that is treated as
confidential by the Company and not generally known to the public. Confidential
Information includes, without limitation, the following: all trade secrets of
the Company or any of its subsidiaries; all information that the Company or any
of its subsidiaries has marked as confidential or has otherwise described to the
Executive (either in writing or orally) as confidential; all non-public
information concerning the products, services, prospective products or services,
research, product designs, prices, discounts, costs, marketing plans, marketing
techniques, market studies test data, customers, customer lists and records,
suppliers and contracts of the Company or any of its subsidiaries; all business
records and plans of the Company or any of its subsidiaries; all personnel files
of the Company or any of its subsidiaries; all financial information of or
concerning the Company or any of its subsidiaries; all information relating to
operating system software, applications software, software and system
methodology, hardware platforms, technical information, inventions, computer
programs and listings, source codes, object codes, copyrights, patents,
trademarks, service marks, and other intellectual property; all technical
specifications; any proprietary information belonging to the Company or any of
its subsidiaries; all computer hardware or software manuals; all training or
instruction manuals; all data and all computer system passwords and user codes.
 
 
Exhibit 10(c) - Page 7

--------------------------------------------------------------------------------

 
6. Termination of Employment.
 
6.01 Termination. This Agreement shall terminate prior to the expiration of the
Initial Term or any Renewal Term upon the occurrence of any of the following
events at any time during such Initial Term or Renewal Term:
 
(a) the effective date of the Executive’s voluntary resignation, for which
Executive agrees to give at least 30 days’ prior written notice to the Company;


(b) the Executive’s death;
 
(c) the Executive’s Disability (as hereinafter defined);
 
(d) the Executive elects to terminate his employment 30 or more days after the
Executive gives the Company written notice of his intent to terminate his
employment, which reason shall have occurred no later than six months from the
date of such notice (“Notice of Good Reason”) for any of the following reasons
(each, a “Good Reason”), provided that the Company has not cured the
circumstances constituting Good Reason prior to the effective date of such
resignation: (i) an unreasonable material adverse alteration in the nature or
status of Executive’s title, duties or responsibilities; (ii) a reduction in
Executive’s Base Salary and Benefits (including contingent bonuses per Section
4.02); (iii) the relocation of the Executive to offices located outside of the
New York metropolitan area; (iv) the failure by the Company to pay to Executive
any portion of Executive’s compensation then due and payable; (v) failure of the
Company to close on the Restructuring and Convertible Debt Refinancing, or (vi)
any failure by Company to comply with the material provisions of this Agreement.
The Notice of Good Reason shall indicate the specific provision above that
Executive is relying upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for Good Reason under the provision so
indicated;
 
 
Exhibit 10(c) - Page 8

--------------------------------------------------------------------------------

 
(e) the Executive’s termination by Company without Cause (as hereinafter
defined);
 
(f) the Executive’s termination by Company for Cause. For the purposes of this
Agreement, “Cause” means, as determined by the Board (or its designee), with
respect to conduct during the Executive's employment or service relationship
with the Company or its affiliates, whether or not committed during the Term,
(i) commission and indictment for a felony by the Executive; (ii) material acts
of dishonesty by the Executive resulting or intending to result in personal gain
or enrichment at the expense of the Company or its subsidiaries; (iii) conduct
by the Executive in connection with his duties hereunder that is fraudulent,
unlawful or grossly negligent,); (iv) the intentional nonperformance of any of
the Executive material duties hereunder, including, but not limited to, the
failure of the Executive to follow the explicit lawful directions of the Board
of Directors; (v) engaging in personal conduct by the Executive which seriously
discredits or damages the Company or its subsidiaries, including but not limited
to employee harassment or discrimination (provided reasonable grounds of such
harassment or discrimination are established) and the use or possession at work
of any illegal controlled substance; and (vi) breach of the Executive's
covenants set forth in Section 5 before termination of employment; provided,
that, the Executive shall have ten (10) days after notice from the Company to
cure the deficiency leading to the Cause determination (except with respect to
(i) above, there will be no cure period, and with respect to (iv) above, the
Executive shall have five (5) days after notice to cure the failure to act), if
curable. A termination for “Cause” shall require approval of the majority of the
Board of Directors and will be effective immediately or on such later date set
forth by the Company in the notice of termination.
 
 
Exhibit 10(c) - Page 9

--------------------------------------------------------------------------------

 
6.02 Severance. If the Executive’s employment is terminated:
 
(a) as a result of Sections 6.01(b) or 6.01(c), then the Company shall pay to
the Executive or his estate, as the case may be, his full Base Salary for a
period of six (6) months from the date of termination, and, for a period of
one-year following the date of termination, the Company shall continue to
provide or arrange to provide the Executive and his dependents with life,
disability, accident and health insurance benefits substantially similar to
those provided to the Executive immediately prior to the date of termination.
 
(b) as a result of Sections 6.01(d) or 6.01(e), then the Company shall pay to
the Executive (i) his full Base Salary, pro-rated bonuses for the current year
and Benefits prorated through the effective date of termination and (ii)
additional Base Salary, payable in accordance with the Company’s then current
payroll policies and practices, plus additional Benefits, for the period from
the date of termination until one year after the date of termination (provided,
however, if participation by the Executive in any Benefit plan or program after
the termination of his employment is not permitted under such plan or program,
then the Company will provide him with the equivalent benefits); the Executive
shall be reimbursed for any expenses incurred by him pursuant to Section 4.04
through the effective date of such termination. In addition, provided that any
level of the performance milestones as set forth on Schedule I for the first
twelve (12) months through December 31, 2008 have been achieved, all remaining
options granted to the Executive shall immediately vest and be exercisable as of
the date of termination, and for a period from the date of termination until the
later of the date on which the Initial Term would have expired and
one-hundred-eighty (180) days after the date of termination. The Company shall
be obligated to pay the full amount of any severance owing to the Executive
pursuant to this Section 6.02(b) irrespective if executive obtains employment
during such severance period and there shall be no offset to any severance
amounts payable as a result of such new employment.
 
(c) as a result of Sections 6.01(a) or 6.01(f), then the Company shall pay to
the Executive his full Base Salary and Benefits prorated through the date of
termination, the Executive shall be reimbursed for any expenses incurred by him
pursuant to Section 4.04 through the termination date, and all unvested or
unexercised options shall expire as of the date of termination. If such
Executive’s employment is terminated as a result of Section 6.01 (a), Section
6.01(f), or a violation of Section 5.03, any options exercised by the Executive
within three months prior to the date of termination can be repurchased by the
Company from Executive for a toal purchase price of $1.00.
 
 
Exhibit 10(c) - Page 10

--------------------------------------------------------------------------------

 
6.03 “Disability” Defined. As used in this Agreement, the term “Disability”
means any mental or physical condition that results in the Executive becoming
unable to perform the essential functions of his position, with reasonable
accommodation, for a period of at least ninety (90) consecutive days. The
Executive shall be deemed to have a Disability at the end of such ninety
(90) day period.
 
6.04 Surrender of Records and Property. Upon termination of the Executive’s
employment by the Executive or by the Company, for any reason or for no reason,
the Executive shall deliver promptly to the Company all records, manuals, books,
blank forms, documents, letters, memoranda, notes, notebooks, reports, data,
tables, and calculations, and copies thereof, in whatever medium, which are the
property of Company or which relate in any way to the business, products,
practices, techniques, customers, suppliers, functions or operations of Company,
and all other property and Confidential Information of Company, including, but
not limited to, all documents which in whole or in part contain any Confidential
Information of Company, which in any of these cases are in his possession or
under his control.
 
6.05 Resignation. If the Executive’s employment is terminated for any reason
under the terms of this Agreement, he shall be deemed to resign (i) if a member,
from the Board of Directors of the Company and any subsidiary of the Company or
any other board to which he has been appointed or nominated by or on behalf of
the Company and (ii) from any position with the Company or any subsidiary of the
Company, including, but not limited to, as an officer of the Company or any of
its subsidiaries.
 
 
Exhibit 10(c) - Page 11

--------------------------------------------------------------------------------

 
6.06 Change in Control. (a) For purposes of this Agreement, a “Change in
Control” shall mean the occurrence of any of the following events:


(i) the consummation of a merger or consolidation of the Company or a subsidiary
of the Company with any other entity, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted or exchanged into other voting securities of another entity)
more than fifty percent (50%) of the total voting power represented by the
voting securities of the Company or such other entity outstanding immediately
after such merger or consolidation;


(ii) the approval by the shareholders of the Company of a plan of complete
liquidation of the Company or the consummation of the sale of disposition by the
Company of all or substantially all of the Company’s assets; or
 
(iii) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1034, as amended) becoming the “beneficial owner” (
as defined in Rule 13d-3 under said Act), directly or indirectly, of securities
of the Company representing fifty percent (50%) or more of the total voting
power represented by the Company’s then outstanding voting securities.
 
(iv) A change in the majority of the Board of Directors, unless approved by the
current members of the Board.


(b) In the event that during the Term there shall be a Change in Control, the
Company shall require any successor to all or substantially all of the business,
capital stock or assets of the Company by written agreement expressly to assume
and agree to perform this Agreement in the same manner and to the same extent as
the Company would be required to perform if no such succession had occurred.
Failure of the Company to obtain such written agreement prior to the effective
date of any such succession followed by the failure of the successor to honor
this Agreement shall be a breach of this Agreement and shall entitle the
Executive to the rights and benefits hereunder as though he had terminated his
employment with Company for Good Reason, whether or not he terminates his
employment with Company.
 
(c) In addition, in the event that during the Term there shall be a Change in
Control, all unvested options shall immediately and automatically vest as of the
effective date of such Change of Control; provided that if such Change of
Control occurs after June 30, 2008, such Change of Control is based upon the
Company having an enterprise value of at least $10 million.
 
 
Exhibit 10(c) - Page 12

--------------------------------------------------------------------------------

 
 
7. Injunctive Relief; Arbitration.
 
7.01 Injunctive Relief. The Executive agrees that (i) any breach or threatened
breach of Sections 5 or 6.04 shall be a material breach of this Agreement, (ii)
such breach will cause substantial harm to Company and/or its customers, the
amount of which will be difficult to determine and compute, (iii) the remedies
of Company at law for such breach would be inadequate to fully compensate
Company for the harm caused thereby and (iv) in addition to, but not to the
exclusion of any other available remedy, Company shall have the right to enforce
the provisions of Sections 5 and 6.04 by applying for and obtaining temporary
and permanent restraining orders, injunctions, decrees of specific performance
and other equitable relief from any court of competent jurisdiction without the
necessity of filing a bond therefor or proving irreparable harm.
 
7.02 Arbitration. Except as set forth in Section 7.01, any claim or dispute of
any nature between the parties to this Agreement arising directly or indirectly
from the relationship created by this Agreement shall be resolved exclusively by
arbitration at the locale of the Company’s New York executive offices, in
accordance with the applicable rules of the American Arbitration Association.
The fees of the arbitrator(s) and other costs (not including attorneys’ fees and
expenses) incurred by the parties in connection with such arbitration shall be
paid by each respective party. The decision of the arbitrator(s) shall be final
and binding upon all parties. Judgment of the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. If any
dispute is submitted to arbitration, each party shall, not later than 30 days
before the date set for hearing, provide to the other parties and to the
arbitrator(s) a copy of all exhibits upon which the party intends to rely at the
hearing and a list of all Persons each party intends to call at the hearing.
 
 
Exhibit 10(c) - Page 13

--------------------------------------------------------------------------------

 
8. Indemnification.
 
8.01 Indemnification. The Company desires to have the Executive serve as an
executive officer of the Company and as a member of the Board of Directors of
the Company, free from any undue concern for unpredictable, inappropriate or
unreasonable legal risks and personal liabilities by his acting in good faith in
the performance of his duties to the Company and will, therefore, (a) indemnify
the Executive to the fullest extent permitted under Delaware law, (b) advance
all expenses incurred by the Executive in defending any action or proceeding to
which the Executive is a party by reason of the fact that he was or is a
director or officer of the Company to the fullest extent permitted under
Delaware law, and (c) purchase and maintain for the benefit of the Executive
directors and officers liability insurance policies and errors and omissions
insurance policies in reasonable amounts from established and reputable
insurers.
 
8.02 Indemnification Hereunder Not Exclusive. The indemnification provided by
this Agreement shall not be deemed to be exclusive of any other rights to which
the Executive may be entitled under any Articles of Incorporation, Bylaws,
agreement or resolution of shareholders or directors, the General Corporation
Law of the State of Delaware, or otherwise.
 
8.03 Survival. All agreements and obligations of Company contained in this
Section 8 shall continue during the Term and shall continue thereafter so long
as the Executive shall be subject to any possible claim or threatened, pending
or completed action, suit or proceeding, whether civil, criminal, arbitral,
administrative or investigative, by reason of the fact that Executive was
serving as a director or officer of the Company.
 
 
Exhibit 10(c) - Page 14

--------------------------------------------------------------------------------

 
9. Miscellaneous.
 
9.01 Governing Law. This Agreement is made under and shall be governed by and
construed in accordance with the laws of the State of Delaware.
 
9.02 Entire Agreement. This Agreement contains the entire agreement of the
parties relating to the employment of the Executive by Company and supersedes
all prior agreements and understandings with respect to such matters, and the
parties hereto have made no agreements, representations or warranties relating
to such employment which are not set forth herein; provided, however, that the
benefits conferred under this Agreement are in addition to, and not in lieu of,
any and all benefits conferred to Executive under plans and arrangements of
Company.
 
9.03 Withholding Taxes. The Company may withhold from any compensation and
benefits payable under this Agreement all federal, state, city or other taxes as
shall be required pursuant to any law or governmental regulation or ruling.
 
9.04 Amendments. No amendment or modification of the terms of this Agreement
shall be valid unless made in writing and signed by all parties hereto.
 
9.05 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable under any applicable law or rule, the validity, legality and
enforceability of the other provisions of this Agreement will not be affected or
impaired thereby.
 
9.06 No Waiver. No waiver of any provision of this Agreement shall in any event
be effective unless the same shall be in writing and signed by the party against
whom such waiver is sought to be enforced and any such waiver shall be effective
only in the specific instance and for the specific purpose for which given.
 
 
Exhibit 10(c) - Page 15

--------------------------------------------------------------------------------

 
9.07 Assignment. This Agreement is a personal service contract and, subject to
Section 6.06, shall not be assignable by any party without the written consent
of the other parties.
 
9.08 Counterparts; Facsimile Signatures. This Agreement may be executed in
separate counterparts, each of which will be an original and all of which taken
together shall constitute one and the same agreement, and any party hereto may
execute this Agreement by signing any such counterpart. A facsimile signature by
any party on a counterpart of this Agreement shall be binding and effective for
all purposes. Such party shall subsequently deliver to each other party an
original, executed copy of this Agreement; provided, however, that a failure of
such party to delivery an original, executed copy shall not invalidate its
signature.
 
9.09 Notices. All notices and other communications relating to this Agreement
will be in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed, in either case, to the Company’s headquarters or to such other
address as either party shall have furnished to the other party in writing in
accordance herewith. Notices and communications shall be effective when actually
received by the addressee.
 
9.10 Interpretation. The headings contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.
 
 
[The remainder of this page has been intentionally left blank]
 
 
Exhibit 10(c) - Page 16

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Executive and the Company have executed this Employment
Agreement as of the date set forth in the first paragraph.
 

        KNOBIAS, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Name: John Gross   Title: Director          

--------------------------------------------------------------------------------

Steve Lord    


 
 
Exhibit 10(c) - Page 17

--------------------------------------------------------------------------------

 
SCHEDULE I




Performance Milestones:



   
Revenues
 
EBITDA
             
12 months from January 1, 2008 - December 31, 2008
   
3,750,000
  $
(700,000
)
               
12 months from January 1, 2009 - December 31, 2009
 
$
6,500,000
 
$
400,000
                 
12 months from January 1, 2010 - December 31, 2010
 
$
9,000,000
 
$
1,000,000
 

 
Both sets of performance milestones (Revenues and EBITDA) must be achieved in
order for Performance Options to be granted to the Executive by the Company. The
Board of Directors, or the Compensation Committee of the Board of Directors,
shall determine if the Company has achieved the performance milestones. Such
determination will be derived from the Company’s quarterly financial statements
filed with the Securities and Exchange Commission.


If at least 90% but less than 100% of the respective target performance
milestones as set forth above are met in any 12 month period, then the Executive
shall be entitled to seventy-five percent (75%) of the Performance Options.


If at least 80% but less than 90% of the respective target performance
milestones as set forth above are met in any 12 month period, then the Executive
shall be entitled to fifty percent (50%) of the Performance Options.
 
 
Exhibit 10(c) - Page 18

--------------------------------------------------------------------------------

 